UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1574



NEGUSSU DEMISSIE; KIRUBEL NEGUSSU,

                                                       Petitioners,


          versus


JOHN ASHCROFT, Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals (A76-419-153; A76-419-154)


Submitted:   January 30, 2004              Decided:   March 9, 2004


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Thomas Hutchins, IMMIGRANT AND REFUGEE APPELLATE CENTER, LLC,
Alexandria, Virginia, for Petitioners. Peter D. Keisler, Assistant
Attorney General, David V. Bernal, Assistant Director, Colette J.
Winston, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Petitioners Negussu Demissie (“Demissie”) and Kirubel

Negussu (“Negussu”), natives and citizens of Ethiopia, petition for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing their appeal from the immigration judge’s order denying

their applications for asylum and withholding of removal. Demissie

is the primary applicant for asylum; the claims of his son,

Negussu,    are    derivative      of   his     application.       See    8    U.S.C.

§ 1158(b)(3) (2000); 8 C.F.R. § 1208.21(a) (2003).

            Rather    than    challenging        the    merits   of   the     Board’s

decision    on    appeal,    the   Petitioners         contend   that    the   Board

erroneously failed to address one of their issues, testimony, and

much documentation of record, in violation of their due process

rights.    We have reviewed this challenge and find it to be without

merit.     As we have previously stated, the “Board need not . . .

‘write an exegesis on every contention. What is required is merely

that it consider the issues raised and announce its decision in

terms sufficient to enable a reviewing court to perceive that it

has heard and thought and not merely reacted.’”                  Casalena v. INS,

984 F.2d 105, 107 (4th Cir. 1993) (citing Becerra-Jiminez v. INS,

829 F.2d 996, 1000 (10th Cir. 1987)).             We find the Board’s opinion

to be more than adequate to satisfy due process.

            We therefore deny the petition for review.                  We dispense

with oral argument because the facts and legal contentions are


                                        - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                                - 3 -